*6JUDGMENT
After having examined the report from the Secretary of State and the certificate of the candidate of the Christian Action Party for the election precinct of Río Piedras II, attached thereto, the Court holds that it has become moot and, therefore, it is unnecessary to decide whether or not the Secretary acted according to the law in rejecting other groups of applications from said precinct because the information concerning the age or color of the subscribers was omitted therefrom. Therefore, the Court orders the dismissal of petitioners’ motion as to the aforesaid applications.
It was so decreed and ordered by this Court as witnesses the signature of the Chief Justice.
Mr. Justice Saldana did not participate herein.